COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 DENNIS SAIENNI,                                                 No. 08-19-00051-CV
                                                §
                              Appellant,                           Appeal from the
                                                §
 v.                                                               383rd District Court
                                                §
 SANDY JOHNSTON,                                               of El Paso County, Texas
                                                §
                               Appellee.                        (TC# 2016DCM5159)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 6TH DAY OF MARCH, 2019.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.